Title: To George Washington from Timothy Pickering, 1 September 1798
From: Pickering, Timothy
To: Washington, George



Sir,
Trenton [N.J.] Septr 1. 1798.

By William Craig Esqr. who left this place on the 22d ult. I remitted you fifteen hundred dollars, and left in Philadelphia two hundred dollars for Colo. C. Biddle; receipts are inclosed for both sums, being the seventeen hundred dollars paid me by Judge Addison for you. I gave the Judge my receipt for the same. I have the honor to be with great respect, sir, your most obt servt

Timothy Pickering.

